                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA


Norfolk Southern Railway Company,
                              Plaintiff,
                              v.                     Civil Case Number: 2:17-cv-15-JVB
Soo Line Railroad Company, d/b/a
Canadian Pacific Railway, et al.

                              Defendants.


                                    OPINION AND ORDER


    A. Legal Standard
        Norfolk Southern Railway Company sued Soo Line Railroad Company, Indiana Harbor

Belt Railway Company, and The Consolidated Rail Corporation seeking declaratory judgment

that Norfolk Southern has the right to terminate the Indiana Harbor Belt Interchange Agreement

(“the Interchange Agreement”). Soo Line has moved to dismiss this case arguing that (1) the

matter is not ripe because it lacks a case or controversy, and (2) this Court does not have primary

jurisdiction.




    B. Background Facts

        In June 2005, all the parties in this lawsuit entered into the Interchange Agreement

granting operating rights to Soo Line and Harbor Belt over a four-mile portion of track to permit




                                                 1
for interchange between carriers.1 Norfolk Southern and Consolidated Rail are signatories

because they separately own the underlying four miles of tracks used for this interchange.

         The Interchange Agreement contains a clause allowing Soo Line or Harbor Belt to

terminate the agreement. This clause does not explicitly give Norfolk Southern or Consolidated

Rail an option for terminating the agreement.



    C. Case or Controversy

         1. Ripeness

         The rule on declaratory judgment requires that the case or controversy must deal with a

real and substantial controversy with “sufficient immediacy and reality.” Md. Cas. Co., 312 U.S.

at 273. The facts must not be hypothetical. Id.

         Soo Line claims there is no controversy here because the facts remain unsure as to

whether Norfolk Southern will terminate the contract and when. The Court disagrees. Norfolk

Southern has shown a clear intent to terminate the Interchange Agreement by filing this suit and

by sending a notice of termination to Soo Line. The notice specifically states that, if the Court

rules that Norfolk Southern has the right to terminate the contract, it will immediately do so upon

judgment. These aren’t hypothetical facts where Norfolk Southern may terminate the Interchange

Agreement in the future; instead Norfolk Southern is certain to terminate the Interchange

Agreement if the Court finds it has the right to do so. Therefore, there is a controversy among the

parties that is real and imminent.




1
 Interchange is the exchanging of rail traffic from one carrier to another for further transport over another carrier’s
network.

                                                           2
       2. Injury

       For a case or controversy to exist, there must be an injury that is redressable. The injury

cannot be speculative and must be likely to be redressed by a favorable decision. Simon v. E. Ky.

Welfare Rights Org., 426 U.S. 26, 38 (1976). Here, Norfolk Southern alleges an injury that is

redressable and not merely speculative:

               [Soo Line’s] use of the line impacts the capacity available for either
               NSRC’s or another road’s use of the line; [Soo Line] competes
               directly with [Norfolk Southern] for traffic [Norfolk Southern]
               could otherwise seek in a changing competitive and economic rail
               traffic environment; and, under [Soo Line’s] interpretation, the
               [Interchange Agreement] would continue in perpetuity unless either
               [Soo Line] or the [Harbor Belt] decides to terminate. . . [Norfolk
               Southern] has the right to exercise reasonable business decisions to
               maximize its shareholder’s return, to strategically plan market
               expansion or new marketing options and to control competitors’
               rights to use [Norfolk Southern’s] own property against [Norfolk
               Southern’s] interests. [Soo Line’s] continued free use of [Norfolk
               Southern’s] property is no longer in [Norfolk Southern’s] interest.
(DE 43, Norfolk Southern Resp. to Soo Line’s Mot. to Dismiss at 8–9).


       These alleged injuries are real because the Interchange Agreement undermines the

competition, impacts the capacity of the line, and the agreement continues into perpetuity.

       Furthermore, a favorable judgment would redress the alleged harm by giving Norfolk

Southern the right to terminate this contract.




   D. Primary Jurisdiction

       The question of primary jurisdiction arises when “enforcement of [a] claim requires the

resolution of issues which . . . have been placed within the special competence of an

administrative body.” Pennington v. ZionSolutions LLC, 742 F.3d 715, 719–720 (7th Cir. 2014).


                                                 3
        Soo Line argues that the Standard Transportation Board has primary jurisdiction over this

Case because the Interchange Agreement deals with tracks and interchange.

        The Interstate Commerce Commission Termination Act of 1995 grants the Standard

Transportation Board “exclusive and plenary” jurisdiction over acquisition, termination, and

renewals of trackage rights. Chi. & N.W. Transp. Co. v. Kalo Brick & Tile Co., 450 U.S. 311,

321–23 (1981).

        But this case is about Norfolk Southern’s wish to terminate a contract—not to abandon or

discontinue trackage rights. Of course, the contract impacts the tracks, but as the parties

themselves acknowledged, the Interchange Agreement is a contract granting operating rights in

connection with interchange; it does not grant trackage rights. The contract itself dispels any

notion that it confers trackage rights: “[s]aid grant shall be considered a grant of operating rights

and not trackage rights.” (DE 29-1, Interchange Agreement §1). The Michigan Trackage Rights

Agreement is the agreement granting trackage rights between Norfolk Southern and Soo Line not

the Interchange Agreement.2 The only contract Norfolk Southern is seeking to terminate is the

Interchange Agreement. The two contracts are not interdependent. The Interchange Agreement is

an independent grant of operating rights for interchange. The STB itself has said the contract

portion of this case is rightfully in the District Court. (DE 45-1, Surface Transportation Board

Decision at 4).

        The Interchange Agreement deals specifically with interchange operating rights, thus

falling outside the STB’s jurisdiction. The STB has consistently stated that interchange

agreements do not require any STB involvement or approval: “no [] Board authority is needed



2
 The Michigan Trackage Rights Agreement was submitted to the STB for approval. By admission of all parties, the
Interchange Agreement was never submitted to the STB for approval.

                                                       4
for one carrier to use another carrier’s track solely in connection with interchange.” Id. The STB

itself confirms that this case is “a declaration regarding NSR’s rights to terminate a contract

under Indiana law. That is a matter properly before the District Court.” Id.

       Therefore, since the Interchange Agreement is a contract regarding interchange and

operating rights and not trackage rights, it does not fall under STB’s exclusive jurisdiction.




   E. Conclusion

The Court finds that:

   1. There is a case and controversy because Norfolk Southern has shown its concrete intent

       to terminate the contract if it is found to have the right to do so and there is a real and

       non-hypothetical injury that will be redressed through judgment on this case; and

   2. This Court has proper jurisdiction over this case because it is a contractual dispute

       outside of the STB’s jurisdiction and correctly within this Court’s jurisdiction.


Therefore, the Court denies Soo Line’s motion to dismiss.



SO ORDERED on September 27, 2019



                                                         s/ Joseph S. Van Bokkelen

                                                       JOSEPH S. VAN BOKKELEN

                                                       UNITED STATES DISTRICT JUDGE




                                                  5
